DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koeppendoerfer et al. (2022/0215985).
 	Koeppendoerfer et al. (Fig. 2) discloses a composite cable comprising a plurality of power lines (A, B); one signal line unit (E); and a sheath (not numbered) collectively covering the plurality of power lines and the one signal line unit, wherein the signal line unit comprises a plurality of pairs of signal lines, and an inner sheath (E10) covering a first assembled article including the signal lines to be paired being arranged at each pair of opposing vertices of a polygon with an even number of vertices in a cross-section perpendicular to a longitudinal direction of the signal line unit and being twisted all together ([0046]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Grogl et al. (2011/0088926) in view of Koeppendoerfer et al.
 	Grogl et al. discloses a composite cable comprising a plurality of power lines (1); one signal line unit (S); and a sheath (8) collectively covering the plurality of power lines and the one signal line unit, wherein the signal line unit comprises a plurality of pairs of signal lines forming a first assembled article including the signal lines being arranged at each pair of opposing vertices of a polygon with an even number of vertices in a cross-section perpendicular to a longitudinal direction of the signal line unit and being twisted all together ([0019]) (re claim 1).  Grogl et al. also discloses that the sheath is provided so as to collectively cover a second assembled article including the plurality of power lines and the one signal line unit being twisted together ([0019]) (re claim 2); the twisting direction of the first assembled article is different from the twisting direction of the second assembled article (re claim 3); and the plurality of pairs of signal lines are twisted together in a state where adjacent ones of the signal lines are in contact with each other (re claim 4).
 	Grogl et al. does not disclose an inner sheath covering the first assembled article.  Koeppendoerfer et al. discloses a composite cable comprising an inner sheath (E10) covering a first assembled article (E).  It would have been obvious to one skilled in the art to cover the first assembled article of Grogl et al. with an inner sheath as taught by Koeppendoerfer et al. to further protect the same from environment.
 	Re claim 5, although not disclosed in Grogl et al., it would have been obvious to one skilled in the art to attach a connector to the power lines and signal lines, at either end, of the composite cable of Grogl et al. to provide a connection means thereof since a composite cable having a connector attached to one or both ends of the cable is known in the art.

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847